Citation Nr: 1130262	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to March 1971.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In November 2007, the Board remanded this matter for additional development.  


FINDING OF FACT

The evidence of record does not establish that the Veteran is in need of regular aid and attendance, or that he is housebound, due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for SMC by reason of being in need regular of aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between November 2002 and September 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with a VCAA notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And though the Veteran was not provided with complete VCCA notice prior to the adverse rating decision on appeal, following full notification the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).    

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And pursuant to the Board's November 2007 remand, the Veteran underwent VA compensation examination for his claim.     

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for SMC

The record shows that the Veteran is currently service connected for a lower spine disorder, rated as 60 percent disabling, a right knee disorder, rated as 30 percent disabling, a sciatic nerve disorder, rated as 20 percent disabling, and a left knee disorder, rated as 10 percent disabling.  

The record also shows that, in an April 2011 rating decision, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO awarded the TDIU effective December 2002.  

The issue on appeal concerns the Veteran's claim that his service-connected disabilities entitle him to SMC based on the need for regular aid and attendance.  In April 2003, the Veteran asserted this entitlement, which the RO denied in the May 2003 rating decision on appeal.   

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to his physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

As indicated in the November 2007 remand, the voluminous evidence of record at that time did not sufficiently address this issue.  As such, the Board found medical examination and opinion warranted.  As the Board noted in its remand, the Veteran was at that time incarcerated.  

The record shows that the RO exerted significant effort to medically examine the Veteran during his incarceration.  See Bolton v. Brown, 8 Vet. App. 185 (1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA must 'tailor [its] assistance to the peculiar circumstances of confinement . . . [as incarcerated veterans] are entitled to the same care and consideration given to their fellow [non-incarcerated] veterans).  Though the record indicates that examination of the Veteran while incarcerated proved unsuccessful, the Board notes that the Veteran nevertheless underwent examination for his claim in December 2010 following his release from prison.  

In the report of record detailing this examination of the Veteran, the December 2010 VA examiner stated that the claims file had been reviewed.  The examiner assessed and detailed the nature of the Veteran's service-connected back and knee disorders.  The examiner indicated that the Veteran used a right leg brace or a cane daily for assistance with ambulation.  The examiner detailed "severe lumbar back problems" in her report.  She indicated that the Veteran's functional impairments were permanent.  And she concluded that the Veteran's lumbar back disorder likely rendered him unemployable.  

With regard to the issue of SMC, however, the examiner found otherwise.  She indicated clearly that the Veteran was not bedridden due to his disorders.  She indicated that the Veteran was capable of travelling beyond his current domicile, and that he travelled to the examination that day by himself.  The examiner indicated that the Veteran cooked for himself, and cleaned himself.  The examiner indicated that the Veteran walked outside when weather permitted, and exercised in the home.  She indicated that the Veteran was capable of walking a few hundred yards without the assistance of another person.  She noted normal function of the upper extremities.  She indicated that the Veteran was cable of performing all self-care functions.  She indicated that there were no restrictions on the Veteran's ability to leave his home.  And she indicated that the Veteran's eyesight was not significantly impaired, that he did not have corrected vision of 5/200 or worse in both eyes.  Rather, the examiner found the Veteran's vision to be normal.  

In closing her report, the examiner stated that the record did not indicate that the Veteran "is in need of regular and attendance in the home."  In support of her opinion, she noted that the Veteran "is able to cook, clean, bathe himself, do his own laundry, and drive himself where he wants to go."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In sum, the record shows that the Veteran is significantly disabled.  However, SMC for regular aid and attendance is not warranted here.  As detailed by the December 2010 VA report, the Veteran is capable of functioning independently despite his limitations.  In deciding this issue, the Board is mindful of the RO's finding in April 2011 that the Veteran was entitled to SMC between December 2000 and April 2001.  That decision was based on the assignment of a temporary 100 percent rating for surgical treatment during that period, received for the Veteran's right knee disorder.  See 38 C.F.R. § 4.30.  This decision by the Board should not disturb that particular finding.  Moreover, that decision has no impact on this decision - that the record does not support the assignment of SMC here since April 2003, when the Veteran filed the claim addressed in this appeal.  

Hence, the Board finds that the evidence preponderates against the Veteran's claim to SMC.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


